Citation Nr: 1145157	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  05-10 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities alone, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In the present case, service connection is currently in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; extracranial structural headaches, rated as 30 percent disabling; snapping scapula syndrome of the right shoulder with brachial plexus, rated as 20 percent disabling; left shoulder strain associated with the right shoulder disability, rated as 10 percent disabling; residuals of left little toe fracture, rated at a noncompensable rating; and chest pain with tremors and twitches, to include premature ventricular contractions, rated at a noncompensable rating.  The Veteran's combined rating is 80 percent.  38 C.F.R. § 4.25 (2011).  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

After reviewing the Veteran's claim file, the Board finds that there is an issue intertwined with the issue of TDIU.  See 38 C.F.R. § 19.31 (2011); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Veteran was afforded multiple VA examinations in August 2010 in conjunction with the claim on appeal.  On the August 2010 VA examination report, a VA physician opined that the Veteran's currently diagnosed fibromyalgia is a result of his service-connected PTSD.  The VA physician further noted that while the Veteran was currently employed, the physical and psychological manifestations of his fibromyalgia make maintaining and obtaining employment difficult.  Under these circumstances, the Board finds that this issue is intertwined with the issue on appeal and must be adjudicated by the RO prior to the adjudication of entitlement to TDIU benefits.  See Harris, 1Vet. App. at 183.

Accordingly, the issue of TDIU must be remanded for RO consideration of this intertwined issue, before the Board reaches a final determination on the issue of TDIU.

Accordingly, the case is remanded for the following actions:

1.  After sending the appropriate notice and complying with its duty to assist, the RO must develop and adjudicate in a rating decision the claim of entitlement to service connection for fibromyalgia, to include as secondary to service-connected PTSD.  If the claim of entitlement to service connection for fibromyalgia, to include as due to PTSD, is denied, the RO must provide the Veteran with notice of the decision and his appellate rights.  The Veteran must perfect an appeal before the Board may exercise appellate jurisdiction over this issue.

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities, since July 2011.  Regardless of his response, the RO must attempt to obtain the Veteran's updated VA treatment records since July 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  If the claim of entitlement to service connection for fibromyalgia, to include as due to PTSD, is denied, the issue of entitlement to TDIU must not be returned to the Board until (1) the Veteran perfects an appeal as to the issue of entitlement to service connection for fibromyalgia, or (2) the period to perfect an appeal on this issue has expired.  

4.  Thereafter, the claim for TDIU must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

5.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


